Citation Nr: 1030382	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of dental trauma.  


WITNESSES AT HEARING ON APPEAL

Veteran and son in law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1951 to December 1952.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he incurred a dental disorder during 
service which relates to current dental problems.

The RO attempted to retrieve the Veteran's service treatment 
records.  However, the record indicates that those records are 
unavailable, and may have been destroyed while in possession of 
the government.    

The Board finds VA compensation examination and opinion warranted 
here.  

Moreover, the Veteran requests that such an examination should be 
offered in Oklahoma City, Oklahoma.  If possible, the RO should 
provide the examination there.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination with a dentist in order to 
determine the nature and severity of any 
current dental disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  
 
2.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (probability of 50 percent or greater) 
that any diagnosed dental disorder relates 
to service.  The examiner should 
particularly comment on whether any 
diagnosed dental disorder is consistent 
with the Veteran's claim that in-service 
surgery led to trauma that caused a dental 
disorder.    

3.  Again, the VA compensation examination 
should be provided to the Veteran in 
Oklahoma City, Oklahoma if possible.  

4.  The issue on appeal should then be 
readjudicated.  If the determination 
remains unfavorable to the Veteran, the 
Veteran should receive a Supplemental 
Statement of the Case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



